DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-8) in the reply filed on 07/29/2021 is acknowledged.
Claims 9-20 have been cancelled by the applicant in the claims filed on 07/29/2021 in response to the restriction requirement.

Information Disclosure Statement
The information disclosure statement (IDS) were submitted on 11/06/2019, 09/09/2020 and 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Len Smith on 08/24/2021.

The application has been amended as follows: 

IN THE CLAIMS
	Claim 1 (Currently amended):  A method for analyzing the mechanical strength of a material from [[ageologic]] a geologic formation comprising: a. placing a sample of [[a]] the material obtained from [[a]] the geologic formation into a container which (i) isolates the sample and any gasses released from the sample from the environment; (ii) is [[adapted]] configured to be compressed without release of gasses contained in the container; and (iii) comprises a portion that is selectively accessible by a flow path component through which gasses in the container [[can be]] are removed from the container for further analysis; b. subjecting the container to one or more compression forces, the one or more compression forces having sufficient strength to (a) [[compressthe]] compress the container without causing the release of any [[such]] gas from the container and (b) cause the sample in the container to be disrupted and thereby promote release of gas from the sample; c. determining the amount of compression of the container, the compression of the container being proportional to the strength of the sample, and d. assessing the mechanical strength of the material from the geologic formation by evaluating the compression of the container.  

applied from different directions.

Claim 4 (Currently amended): The method of claim 3, wherein the one or more compression forces [[areapplied]] are applied at the same time or as part of the same action.

Claim 5 (Currently amended): The method of claim 2, wherein compressing the container comprises contacting a first part of the container with a compressing object [[comprisinga]] comprising a first hard surface which causes a second part of the container to be [pressedagainst]] pressed against a second hard surface.

Claim 7 (Currently amended): The method of claim 6, wherein the method further comprises [[selectivelyremoving]] selectively removing gas from the container after compressing the container and subjecting the gas to compositional analysis.

Claim 8 (Currently amended):  The method of claim 7, wherein the method further comprises (a) removing the gas from the container comprising applying a vacuum force on the sample after compression of the container, (b) binding the gas to a [[cryogenictrap]] cryogenic trap, and (c) releasing portions of the trapped gas from the cryogenic trap [[bywarming]] by warming the cryogenic trap, and (d) performing compositional analysis on the released portions.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Laugharn, Jr. (US 20120167786) teaches a method ([0010]) for analyzing ([0010]) of a material (rocks; [0006, 0011, 0034]) from a geologic formation (rocks are solid mineral material forming part of the surface of the earth, i.e. geologic formation; [0006, 0011, 0034]) comprising: a. placing (Figures 1-3 demonstrate a sample 10, which can be a rock, placed within a container 3a; See Figures 1-3) a sample (10; Figures 1-3) of the material (rocks; [0006, 0011, 0034]) obtained from the geologic formation (rocks are solid mineral material forming part of the surface of the earth, i.e. geologic formation; [0006, 0011, 0034]) into a container (Figures 1-3 demonstrate a sample 10, which can be rocks, placed within a container 3a; See Figures 1-3) which (i) isolates the sample (10; Figures 1-3) and any gasses released (rocks release gases when they are crushed; [0032]) from the sample (10) from the environment (the vessel made up of elements 4, 5 and 2 permits and air-tight seal; therefore, any released gases by the rock will be contained in the vessel; [0012, 0028]); (ii) is configured to be compressed (Figure 3 demonstrate that vessel 4, 5 and 2 permit compressing) without release of gasses contained in the container (the vessel made up of elements 4, 5 and 2 permits and air-tight seal; therefore, any released gases by the rock will be contained in the vessel; [0012, 0028]); b. subjecting the container (vessel 2-5; Figures 1-3) to one or more compression forces ([0032, 0035]; Figures 1-3), the one or more compression forces ([0032, 0035]; Figures 1-3) having sufficient strength to (a) 
Smith (US 5,241,859) teaches one or more compression forces to cause the sample to be disrupted (impact forces are applied by ram 19; Column 7, Lines 20-40) and a portion that is selectively accessible by a flow path component through which gasses are removed from the container (chamber 36 and plug 40; Figures 3A-3B) for further analysis (the rock sample 38 is confined in a space created by chamber 36 and slug 40; therefore, immediately after impacting the rock sample 38 with the ram 19, the released gas which contains a plurality of volatile inclusion gases will be released moved to and trapped in the outlet 11 before being fed to the spectrometer 12; See Figures 3A-3B; Column 6, Lines 1-15).

Smith et al. (US 5,767,399) teaches analyzing the mechanical strength (Abstract; Column 4, Line 5 – Column 5, Line 14) of a material (sample 18; Column 4, Lines 39-45) from a geologic formation (Column 4, Line 5 – Column 5, Line 14).


In claim 1, the specific limitations of "c. determining the amount of compression of the container, the compression of the container being proportional to the strength of the sample, and d. assessing the mechanical strength of the material from the geologic formation by evaluating the compression of the container" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
Claims 2-8 are also allowed for depending on claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856